Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims
Due to the Patent Board Decision on May 16, 2022, a notice of allowance follows.  Claims 14-23 are allowed as filed in the amendment filed November 2, 2020.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on August 3, 2020, is hereby withdrawn.  

Examiner’s Comments
The rejection of claims 14 and 16-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hausse (Cardiovascular Medicine, Heart 2002;87:346–349, cited previously)  in view of Szeto (Antioxidants & Redox Signaling. Mar 2008. 601-620, cited previously) is withdrawn in view of Patent Board reversal on May 16, 2022.

The rejection of claims 14 and 16-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17, 23 of US Patent No. 7550439 B2 in view of Hausse (Cardiovascular Medicine, Heart 2002;87:346–349)  in view of Szeto (Antioxidants & Redox Signaling. Mar 2008. 601-620) is withdrawn in view of Patent Board reversal on May 16, 2022.

The rejection of claims 14 and 16-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-13 of copending Application No. 17/084046 (reference application) in view of Hausse (Cardiovascular Medicine, Heart 2002;87:346–349)  in view of Szeto (Antioxidants & Redox Signaling. Mar 2008. 601-620) is withdrawn in view of Patent Board reversal on May 16, 2022.

Claims 14-23 are allowed as filed in the amendment filed November 2, 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 14-23 are allowed.  The closest prior art made of record is Hausse (Cardiovascular Medicine, Heart 2002;87:346–349, cited previously)  in view of Szeto (Antioxidants & Redox Signaling. Mar 2008 .601-620, cited previously).
Hausse teaches a method of treating hypertrophic cardiomyopathy from a genetic defect (human patients with Friedreich’ ataxia, see Table 1, male and female patients ranging from age 4 up to 31) comprising administering an antioxidant (see Abstract, Background and Results/Conclusions, “Idebenone”).  Frataxin deficient cells undergo oxidative stress and show generalized deficiency of iron sulphur proteins, with mitochondrial iron overload (see Discussion, paragraph 1).  However, Hausse is silent to wherein the antioxidant is D-Arg-2’6-Dmt-Lys-Phe-NH2 (also known as SS-31).  Szeto teaches that SS-31 is a small mitochondrial targeted antioxidant peptide (see Figure 2, page 605, left hand column “mitochondria targeted small peptides” section). Szeto teaches that SS-31 is rapidly taken up into the cells (see page 606, right column, first paragraph, lines 1-6).  Szeto teaches that SS-31 can effectively scavenge Hydrogen peroxide, hydroxyl radical and peroxynitrite and also reduce lipid oxidation (see Figure 4).  Szeto teaches that SS-31 can reducing mitochondria swelling in heart mitochondria (which is cause by increased ROS) (see page 608, left hand column, second paragraph).  Szeto further teaches that SS-31 improved myocardial contractile activity in the heart following ischemic insult including improved contractile force and reduced stunning (see Figures 7 and 8).  However, the Patent Trial and Appeal Board agreed with Applicant that the evidence does not establish that idenbenoe and SS-31 are equivalents solely based on their antioxidant activity.  In particular, Hausse demonstrates that not all antioxidants would necessarily have been expected to treat cardiac hypertrophy associated with
Friedrich’s ataxia because some antioxidants reduce iron, while idebenone does not Hausse teaches idebenone directly reduces superoxide radicals and is readily taken up and crosses the blood-brain while other antioxidants will not perform this function.  Furthermore, there is no evidence that SS-31 does not chelate iron.  Thus, for the reasons stated above by the Board, instant claims 14-23 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 14-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654